Exhibit 10.2

 

SEPARATION AGREEMENT
AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”) is executed on the
dates set forth on the signature page by and between LRAD Corporation
(“Company”), whose principal business address is 16990 Goldentop Road, Suite A,
San Diego, California 92127, and Thomas R. Brown (“Executive”).

 

WHEREAS, Executive is employed by the Company as President and Chief Executive
Officer;

 

WHEREAS, Executive and the Company’s Board of Directors (the “Board”) have
determined that it is in the best interest of the Company that Executive resign
from his position as President and Chief Executive Officer of the Company,
effective as of June 30, 2016 (such date, the “Resignation Date”);

 

WHEREAS, Executive and the Board have determined that it is in the best interest
of the Company that from the Resignation Date and during the “Transition Period”
(as defined in this Agreement), Executive continue to provide transitional and
consulting services to the Company on the terms and subject to the conditions
set forth in this Agreement;

 

WHEREAS, the Company has offered to provide Executive with separation pay and
other consideration in exchange for the promises, covenants and other
consideration to be provided by Executive as set forth herein, in accordance
with the terms hereof; and

 

WHEREAS, Executive is willing to accept such consideration to be provided to him
in exchange for the promises, covenants and other consideration set forth
herein, in accordance with the terms hereof.

 

NOW, THEREFORE, in consideration of the promises, covenants and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.             Resignation; Termination of Employment. Predicated upon the
agreements between the Board and Executive as set forth herein, Executive has
submitted to the Company his resignation from his position as President and
Chief Executive Officer of the Company and as an officer, director and employee
of the Company and its subsidiaries and affiliates, whereby he has notified the
Company that he will resign from such positions effective as of the Resignation
Date. The Company has accepted his resignation effective as of the Resignation
Date. Executive will continue to serve as President and Chief Executive Officer
of the Company and as a director on the Board through the Resignation Date.
Executive will continue to diligently pursue the responsibilities of the
President and Chief Executive Officer in substantially the same manner as he has
in the past as long as he remains in such position, and shall continue to
diligently serve in his capacity as a member of the Board in the same manner as
he has in the past. On the Resignation Date, Executive shall execute and deliver
any additional written documents reasonably requested by the Company necessary
to effectuate his resignation as President and Chief Executive Officer of the
Company and as a director on the Board and as an officer, director and employee
of each subsidiary of the Company. On the Resignation Date, Executive’s
employment with the Company and its subsidiaries and affiliates shall
automatically, and without further action, terminate (the “Termination”).

 

 
 

--------------------------------------------------------------------------------

 

  

2.             Payment of Salary and Benefits through the Resignation Date and
Unpaid Accrued Vacation and Statutory Payments. From the date hereof through the
Resignation Date, the Company will pay Executive his regular salary in
accordance with the Company’s regular payroll practices and all benefits to
which he is eligible on the date hereof shall continue to accrue on the same
terms. All unpaid accrued vacation leave owed to him through the Resignation
Date and other benefits to which Executive is statutorily entitled, if any,
shall be paid to Executive on the Resignation Date. Executive shall submit any
expenses for reimbursement incurred by Executive on or before the Resignation
Date no later than 60 days after the Resignation Date. Executive’s participation
in the Company’s 401(k) plan, and his eligibility to receive the Company’s
standard matching contributions shall continue through the Resignation Date to
the extent permitted by the terms of the 401(k) plan and applicable law. Except
as expressly provided in this Agreement, Executive’s entitlement, participation
in, and accrual of, all other salary, compensation or benefits from the Company
will cease as of the Resignation Date, except that Executive will have such
rights in such benefits as are required by law and plan documents, including
without limitation, Executive’s vested benefits in the Company’s 401(k) plan, in
accordance with and to the extent permitted by law and plan documents.

 

3.              Transition and Consulting Services. From the Resignation Date
until December 31, 2016 or such earlier date as the Company notifies Executive
in writing that such services are no longer needed (the “Separation Date”),
Executive will perform such transitional and consulting services as the Company
may reasonably request (the “Services”). As compensation for Executive providing
the Services, Executive will receive the payments set forth in Section 4 below
and three-hundred dollars ($300) per hour. The Services will generally be
performed at such locations as are reasonably agreed by Executive and the
Company in good faith; provided, that, Executive will perform the Services on
the premises of the Company (or its applicable affiliate) when reasonably
requested by the Company. The relationship between Executive and the Company
from the Resignation Date to the Separation Date (the “Transition Period”) will
be that of an independent contractor and consultant. With the prior written
approval of the Company, Executive shall be reimbursed for reasonable
out-of-pocket expenses incurred by Executive in the performance of the Services,
subject to prompt submission of supporting documentation and otherwise in
accordance with the Company’s reimbursement policies as in effect from time to
time.

 

4.              Payments and Benefits. In full satisfaction of the Company’s
obligations to Executive in respect of Executive’s Termination, and in
consideration of Executive’s execution of this Agreement and the release
contained herein, and Executive’s other continuing obligations under this
Agreement and as additional consideration for Executive providing the Services,
the Company will provide to Executive the payments and benefits set forth in
this Section 4. Except as provided in this Agreement, Executive will be entitled
to no compensation or benefits from the Company or its affiliates with respect
to Executive’s Termination, the Services, or Executive’s other continuing
obligations under this Agreement.

 

4.1.     Executive’s Participation in Bonus Plan. Notwithstanding anything to
the contrary in the Company’s 2016 incentive bonus plan, as approved by the
Compensation Committee of the Board on October 16, 2015 (the “Bonus Plan”),
Executive is entitled to participate fully in the Bonus Plan, and any amount
owed to Executive under the Bonus Plan will be paid to Executive in accordance
with the terms of the Bonus Plan; provided that such participation will be based
on Executive’s annual base salary immediately prior to the Resignation Date.

 

4.2.     Health Insurance Benefits. Executive and Executive’s dependents may
continue to participate in the Company’s group health plans through the
Resignation Date in accordance with their terms and conditions. During the
Transition Period, Executive will continue to participate in the Company’s group
health plan as permitted by the terms of the group health plan and applicable
law. If Executive is not entitled to participate in the Company’s group health
plan following the Resignation Date, and if Executive properly and timely elects
to continue health coverage, Executive will be eligible to continue medical
benefits coverage for himself and his dependents pursuant to the federal
Consolidated Omnibus Budget Reconciliation Act and any applicable state
COBRA-like statute that provides mandated eligibility for group health
continuation coverage (collectively, “COBRA”) until the date that is twenty-four
(24) months following the Resignation Date, and the Company will pay or
reimburse Executive’s health insurance premiums under COBRA during such period
of time; provided, that, (i) to the extent such continuation would adversely
affect the tax status of the plan pursuant to which the coverage is provided or
result in taxability of benefits or penalties (including without limitation,
pursuant to Section 2716 of the Public Health Service Act, the Patient
Protection and Affordable Care Act, or Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) or (ii) if the Company is otherwise unable to
continue to provide such continuation pursuant to its group health plan, then,
in each case, this provision shall terminate and an amount equal to each
remaining Company premium payment shall thereafter be paid to Executive, as
taxable income, in substantially equal monthly installments over such
twenty-four (24) month period (or remaining portion thereof). Notwithstanding
anything to the contrary in this Section 4.2, if Executive becomes employed with
another employer during such period and is eligible for comparable healthcare
coverage under another employer-provided plan (as determined in the good faith
discretion of the Company), the Company shall not be obligated to continue to
provide the payment or reimbursement pursuant to this Section 4.2.

 

 
2

--------------------------------------------------------------------------------

 

  

4.3.     Additional Consideration. The Company will pay to Executive, in a lump
sum payment, payable on the Resignation Date, an amount equal to $566,500 (which
is equal to two (2) years’ salary at the rate Executive was being paid at the
Resignation Date) less applicable tax withholding and other deductions.

 

4.4.     Stock Options. On the Separation Date, the vesting and exercisability
of all of Executive’s outstanding options to purchase the Company’s common stock
issued pursuant to any equity incentive plan of the Company will be accelerated
such that the options will be fully vested as of the Separation Date, and shall
remain exercisable pursuant to the terms thereof until either (i) the
twenty-four (24) month anniversary of the Separation Date, or (ii) the stated
expiration date of the applicable option, whichever is earlier in time, at which
time all of Executive’s unexercised options will expire and terminate.
Notwithstanding the foregoing, this Section 4.5 shall not apply to stock awards
issued under or held in any plan sponsored by the Company that is intended to be
qualified under Section 401(a) of the Code.

 

5.             Independent Contractor. The Company and Executive acknowledge and
agree that Executive’s status during the Transition Period will be that of an
independent contractor only and not an employee, agent, partner, or joint
venturer of or with the Company or its affiliates. Executive acknowledges that
Executive is and will be solely responsible for the payment of all federal,
state, local, and foreign taxes that are required by applicable laws or
regulations to be paid with respect to all compensation and benefits payable or
provided for the Services hereunder.

 

6.             Release of All Claims by Executive.

 

6.1.     In consideration of the payments and benefits provided to Executive
under this Agreement, which Executive acknowledges he is not otherwise entitled
to receive, Executive hereby generally and completely releases the Company and
its current and former directors, officers, employees, stockholders, partners,
agents, attorneys, predecessors, successors, parent and subsidiary entities,
insurers, affiliates and assigns (collectively, the “Released Parties”) from any
and all claims, liabilities and obligations, both known and unknown, that arise
out of or are in any way related to events, acts, conduct or omissions occurring
prior to or on the Effective Date (collectively, the “Released Claims”). The
Released Claims include, but are not limited to: (a) all claims arising out of
or in any way related to Executive’s employment with the Company, or the
termination of that employment; (b) all claims related to Executive’s
compensation or benefits from the Company including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress and discharge in violation of
public policy; and (e) all federal, state and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code,
and the California Fair Employment and Housing Act (as amended). Notwithstanding
the foregoing, the following are not included in the Released Claims (the
“Excluded Claims”): (i) any rights or claims for indemnification Executive may
have pursuant to any written indemnification agreement with the Company to which
Executive is a party, the charter, bylaws or operating agreements of the
Company, or under applicable law; (ii) any rights that are not waivable as a
matter of law; or (iii) any claims arising from the Company’s breach of this
Agreement. In addition, nothing in this Release prevents Executive from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that Executive hereby waives his right to
any monetary benefits in connection with any such claim, charge or proceeding.
Executive hereby represents and warrants that, other than the Excluded Claims,
Executive is not aware of any claims he has or might have against any of the
Released Parties that are not included in the Released Claims.

 

 
3

--------------------------------------------------------------------------------

 

  

6.2.     Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA (“ADEA Waiver”). Executive also
acknowledges that the consideration given for the ADEA Waiver is in addition to
anything of value to which he was already entitled. Executive is advised by this
writing, as required by the ADEA, that: (a) his waiver and release do not apply
to any claims that may arise after he signs this Agreement; (b) Executive should
consult with an attorney prior to executing this release; (c) Executive has 21
days within which to consider this release (although Executive may choose to
voluntarily execute this release earlier); (d) Executive has 7 days following
the execution of this release to revoke this Agreement (in a written revocation
directed to the Chairman of the Board); and (e) this Agreement will not be
effective until the eighth day after Executive signs this Agreement, provided
Executive has not earlier revoked this Agreement (the “Effective Date”).
Executive will not be entitled to receive any of the benefits specified by this
Agreement unless and until this Agreement becomes effective.

 

6.3.     In granting the release herein, which includes claims that may be
unknown to Executive at present, Executive acknowledges that he has read and
understands Section 1542 of the California Civil Code: “A general release does
not extend to claims that the creditor does not know or suspect to exist in his
or her favor at the time of executing the release, which if known by him or her
must have materially affected his or her settlement with the debtor.” Executive
hereby expressly waives and relinquishes all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the releases granted herein, including but not limited to the
release of unknown and unsuspected claims granted in this Agreement.

 

7.             Publicity; SEC Filing. The Company shall provide Executive with
the opportunity to review and provide reasonable comments on any Form 8-K or
press release issued by the Company reporting Executive’s separation from the
Company. The parties acknowledge and agree that this Agreement will be publicly
filed with the SEC.

 

8.             Covenant Not to Disclose Confidential or Proprietary Information.

 

8.1.     Executive acknowledges that the Company’s business is highly
competitive and that the Company’s books, records and documents, technical
information concerning its products, finances, marketing, business planning,
customers and business associates all comprise confidential business information
and trade secrets of the Company (collectively, “Confidential Information”)
which are valuable, special and unique assets of the Company and which the
Company uses in its business to obtain a competitive advantage over the
Company’s competitors that do not know or use this information. Executive
further acknowledges having had access to such Confidential Information and that
protection of the Confidential Information against unauthorized disclosure and
use is of critical importance to the Company in maintaining its competitive
position. Accordingly, Executive hereby agrees that, in further consideration
for the additional consideration described above, Executive will not, at any
time, make any unauthorized disclosure of any Confidential Information or make
any use thereof, except for the benefit and on behalf of the Company and only
with written authorization of the Company.

 

 
4

--------------------------------------------------------------------------------

 

  

8.2.     All written materials, records and other documents, in any format or
medium, that were made by, or came into the possession of, Executive during the
period of his employment by the Company which contain or disclose Confidential
Information are and remain the property of the Company. Executive agrees to
return to the Company the same, and all copies, derivatives and extracts thereof
as of the Resignation Date, or destroy such documents at Executive’s option if
discovered after the Resignation Date.

 

9.             Intellectual Property Ownership. Executive has no rights to any
of the Company’s concepts, inventions, processes, methodologies or trademarks,
nor does Executive have any rights to any materials that have been copyrighted
by the Company. The Company owns all rights to its patents, inventions,
trademarks, service marks, trade names and other trade indicia. The Company owns
all copyright rights to its materials, including materials prepared by
Executive. Any inventions, concepts, processes, methodologies, trademarks, works
or other material subject to copyright, that were developed by Executive in part
or in whole in connection with Executive’s duties and responsibilities with or
for the Company, shall belong entirely to the Company, and Executive shall
cooperate fully with the Company to perfect its ownership and title thereto, at
Company’s sole expense and cost.

 

10.           Non-Solicitation and Non-Disparagement.

 

10.1.     Executive agrees that in further consideration of the payments and
benefits provided under this Agreement, during his employment with the Company
and for a period of two (2) years following the Resignation Date, Executive
shall not, on his own behalf or on behalf of any other person, partnership,
entity, association or corporation, directly or indirectly hire or seek to hire
any employee of the Company or in any other manner attempt directly or
indirectly to influence, induce or encourage any employee of the Company to
leave the employment of the Company, nor shall Executive use or disclose to any
person, partnership, entity, association or corporation any information
concerning the names, addresses or personal telephone numbers of any employee of
the Company.

 

10.2.     Executive agrees, at all times, to speak well of the Company and not
make any disparaging or denigrating statements or comments about the Company or
its operations, products, services, members, managers, officers, employees,
agents or representatives. The Company agrees that, following the Resignation
Date, it shall advise its directors and executive officers not to disparage
Executive, either orally or in writing, at any time; provided that they may
confer in confidence with the Company’s and their legal representatives and make
truthful statements as required by law.

 

11.           Reasonableness of Covenants and Remedies for Breach of Covenants.

 

11.1.     Executive acknowledges and agrees that the restrictions and agreements
in the covenants contained in Sections 8, 9 and 10 above are reasonable and
necessary to protect the Company’s goodwill and legitimate business interests,
that compliance with the terms of these covenants shall not cause Executive any
undue hardship, and that any violation of the said covenants will cause
substantial and irreparable harm to the Company that will not be quantifiable
and for which no adequate remedy will exist at law. Company acknowledges and
agrees that the restrictions and agreements in the covenants contained in
Section 10 above are reasonable and necessary to protect Executive’s reputation
legitimate business and personal interests, that compliance with the terms of
these covenants shall not cause Company any undue hardship, and that any
violation of the said covenants will cause substantial and irreparable harm to
Executive that will not be quantifiable and for which no adequate remedy will
exist at law.

 

 
5

--------------------------------------------------------------------------------

 

  

11.2.     Executive agrees that, in the event he breaches or threatens to breach
any of the covenants or agreements contained in Section 8, 9 and 10, the Company
shall have the right to seek and obtain, and a court of competent jurisdiction
may issue, a temporary restraining order, a preliminary or permanent injunction,
or other order granting equitable relief (with any requirements for posting of a
bond being hereby expressly waived), restraining or enjoining him from engaging
in conduct or actions in violation of any such covenants. In addition, the
Company shall be entitled to any and all other remedies available to it at law
or in equity, and no action by the Company in pursuing a given remedy shall
constitute an election to forego other remedies. Company agrees that, in the
event that it breaches or threatens to breach any of the covenants or agreements
contained in Section 10, Executive shall have the right to seek and obtain, and
a court of competent jurisdiction may issue, a temporary restraining order, a
preliminary or permanent injunction, or other order granting equitable relief
(with any requirements for posting of a bond being hereby expressly waived),
restraining or enjoining Company from engaging in conduct or actions in
violation of any such covenants. In addition, Executive shall be entitled to any
and all other remedies available to him at law or in equity, and no action by
Executive in pursuing a given remedy shall constitute an election to forego
other remedies.

 

12.           Return of Company Property. Executive covenants and agrees that he
has or will return to the Company on or before the Resignation Date, all
property of any kind or character that he received from the Company during the
course of and relating to his employment, including, without limitation, all
credit cards, telephone cards, cell phones, computers, personnel records (except
personnel records previously provided by the Company to Executive and that
specifically relate to Executive), handbooks or manuals, instructional or
training books or materials, records, samples, financial information, business
plans, marketing plans, computers or other electronic equipment, customer lists
or records of customer usage, pricing lists, vendor lists or any other similar
information that Executive had or has in his possession, custody or control.

 

13.            No Admission of Liability or Wrongdoing. This Agreement shall not
be construed as an admission by the Company that it has acted wrongfully with
respect to Executive, or that Executive has acted wrongfully toward the Company.

 

14.            Executive’s Right to Review Agreement with Counsel; Attorneys’
Fees. Executive fully understands that he has the right to discuss all aspects
of this Agreement with a private attorney; that he has availed himself of that
right to the extent he desires to do so; that he fully understands all of the
provisions of this Agreement; and that he is entering into this Agreement
voluntarily. Company shall reimburse the legal fees of Executive actually
incurred in connection with this Agreement up to a maximum amount of $5,000,
payable within 30 days of Executive’s submission of supporting documentation
with respect thereto, but in no event later than December 31, 2016.

 

15.           Acknowledgement. Executive acknowledges that this Agreement is
written in a manner that he understands, and that he, in fact, understands the
terms, conditions and effect of this Agreement; that he does not waive rights or
claims that may arise after the date this Agreement is executed; and that the
rights and claims released and waived by him herein are in exchange for
additional consideration in addition to anything of value to which Executive
already is entitled.

 

 
6

--------------------------------------------------------------------------------

 

  

16.           Section 409A of the Code.

 

16.1.     This Agreement is intended to be exempt from, or, to the extent that
such requirements are applicable, comply with, the requirements of Section 409A
and shall be interpreted and administered in accordance with that intent. If any
provision of this Agreement would otherwise conflict with or frustrate this
intent, that provision will be interpreted and deemed amended so as to avoid the
conflict. Further, for purposes of the limitations on nonqualified deferred
compensation under Section 409A, each payment of compensation under this
Agreement shall be treated as a separate payment of compensation for purposes of
applying the deferral election rules under Section 409A and the exclusion from
Section 409A for certain short-term deferral amounts. Anything to the contrary
herein notwithstanding, in the event that any such benefit or payment is deemed
to result in the imposition of taxes and/or penalties under Section 409A, the
Company and Executive agree to renegotiate in good faith any such benefit or
payment so that either (i) Section 409A will not apply or (ii) such benefit or
payment does not result in the imposition of taxes and/or penalties under
Section 409A, provided, however, that any resulting renegotiated terms shall
provide to Executive, to the extent reasonably practicable, the after-tax
economic equivalent based on what otherwise would have been provided to
Executive pursuant to the terms of this Agreement. Notwithstanding anything
herein to the contrary, Executive acknowledges and agrees that in the event that
any tax is imposed under Section 409A in respect of any compensation or benefits
payable to Executive, whether under or in connection with this Agreement or
otherwise, then (i) the payment of such tax shall be solely Executive’s
responsibility, and (ii) neither the Company, its affiliates nor any of their
respective past or present directors, officers, employees or agents shall have
any liability for any such tax.

 

16.2.     Notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any payments or benefits
payable under Section 4 of this Agreement, shall be paid to Executive during the
six (6)-month period following Executive’s “separation from service” from the
Company (within the meaning of Section 409A) (a “Separation from Service”) to
the extent that the Company determines that paying such amounts at the time or
times indicated in this Agreement would result in a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts
is delayed as a result of the previous sentence, then on the first business day
following the end of such six (6)-month period (or such earlier date upon which
such amount can be paid under Section 409A of the Code without resulting in a
prohibited distribution, including as a result of Executive’s death), the
Company shall pay Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to Executive during such six (6)-month
period.

 

16.3.     All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement, (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last
calendar day of the calendar year following the year in which the expense is
incurred, and (iv) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

 

17.           Golden Parachute Excise Tax Best Results. If any payments or
benefits provided for in this Agreement (a) constitute “parachute payments”
within the meaning of the Code Section 280G and (b) would be subject to the
excise tax imposed by Section 4999 of the Code, then such benefits shall either
be: (i) delivered in full, or (ii) delivered as to such lesser extent which
would result in no portion of such severance benefits being subject to excise
tax under Section 4999 of the Code, whichever of the foregoing amounts, taking
into account the applicable federal, state and local income and employment taxes
and the excise tax imposed by Section 4999, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under Section 4999 of the
Code. Unless the Company and Executive otherwise agree in writing, any
determination required under this Section will be made in writing by Squar
Milner LLP, the Company’s independent public accounts (the “Accountants”), whose
determination will be conclusive and binding upon Executive and the Company for
all purposes. For purposes of making the calculations required by this Section,
the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The Company
and Executive shall furnish to the Accountants such information and documents as
the Accountants may reasonably request in order to make a determination under
this Section. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section. Any
reduction in payments and/or benefits required by this Section shall occur in
the following order: (1) reduction of cash payments; and (2) reduction of other
benefits paid to Executive. In the event that acceleration of vesting of equity
awards is to be reduced, such acceleration of vesting shall be cancelled in the
reverse order of the date of grant for Executive’s equity awards. If two or more
equity awards are granted on the same date, each award will be reduced on a
pro-rata basis. In no event will Executive exercise discretion in the order of
any reduction in payments contemplated by this Section.

 

 
7

--------------------------------------------------------------------------------

 

  

18.           General Provisions.

 

18.1.     Entire Agreement and Modification. Executive has carefully read and
fully understands all of the terms of this Agreement. Executive and Company
agree that this Agreement sets forth the entire agreement between Executive and
the Company regarding the subject matter referenced herein and supersedes all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter, including without limitation the employment
letter between Executive and the Company dated August 23, 2006. Executive
acknowledges that he has not relied upon any representations or statements,
written or oral, not set forth in this Agreement. This Agreement cannot be
modified except in writing and signed by both parties.

 

18.2.     Severability. If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

18.3.     Applicable Law, Jurisdiction and Venue. This Agreement is entered into
under, and shall be governed for all purposes by, the laws of the State of
California. Any action to enforce any right hereunder, to obtain a declaration
of any right or obligation hereunder, or to recover for any breach hereof shall
be brought in San Diego, California. Executive hereby expressly consents to the
jurisdiction and venue of the foregoing courts for such purposes.

 

18.4.     Assignment. This Agreement will be binding upon and will inure to the
benefit of the parties and their respective successors and assigns. Executive
may not assign any right or obligation hereunder without the Company’s prior
written consent. The Company may assign its rights and obligations hereunder to
any successor in interest.

 

18.5.     Execution/Counterparts. This Agreement may be executed in any number
of counterparts, which counterparts, when so executed and delivered, shall be
deemed to be an original, and all counterparts, taken together, shall constitute
one and the same instrument. This Agreement may be executed by facsimile or
email copy and such facsimile or email copy of an original signature shall be
given the same force and effect of an original signature.

 

 
8

--------------------------------------------------------------------------------

 

  

18.6.     Headings. The paragraph headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

18.7.     Attorneys’ Fees. If any party to this Agreement brings an action or
proceeding to enforce its rights hereunder, the prevailing party shall be
entitled to recover its costs and expenses, including reasonable attorneys’
fees, if any, incurred in connection with such action.

 

[Signature Page Follows] 

 

 
9

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement and
General Release on the dates set forth below.

 

Executive 

LRAD Corporation

 

 

 

 

 

 

 

 

 

Signature: /s/ Thomas R. Brown            

By:

/s/ John G. Coburn 

 

 Thomas R. Brown

Name:

John G. Coburn

 

 

Its:

Chairman of the Board

 

        Date: March 11, 2016  Date: March 11, 2016  

    

 

 

10